DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “semi-rigid” in claims 3 and 8 is a relative term which renders the claim indefinite. The term “semi-rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. By using the term “semi-rigid” to describe the dental dam, this then makes the rest of the claim indefinite.
Claim 4 and claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 4 and claim 9 it is unclear on how the claimed loop and slots relates to the other parts of the tool to function (i.e. engaged slots) as claimed. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to the limitation “a shaft pin on a .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadsworth et al. (U.S. Patent No. 20120203248 A1).
Regarding claim 1, Wadsworth et al. teaches (Fig. 1 and Fig. 3) a tool comprising: a first handle (32) comprising an upper arm (22) and a lower arm (12); a second handle (24) comprising an upper arm (22) and a lower arm (12); four prongs (18, 19), each prong coupled to an end of a respective arm; wherein when the first handle (32) and second handle (24) are in first position, the prongs (18, 19) are abutting one another; and wherein when the first handle (32) and the second handle (24) are in the second position the prongs (18,19) form a quadrant.
Regarding claim 5, Wadsworth et al. teaches (Fig. 2) a tool further comprising at least one pivot bar (30).  While it does not directly actuate at least one of the lower arm manipulation bar, it is a pivoting bar which actuates the lower arms.  While it does so through the arm, without the bar (30) connecting the handles, the lower arms would not be actuated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. in further view of Craigie (U.S. Patent No. 0741890 A).
Regarding claims  2-3, Anderson and Wadsworth et al. discloses the invention substantially as claimed in claim 1.  Wadsworth is silent regarding the dental isolation system further comprising a dental dam having an O-ring.
In the same field of endeavor, Craigie teaches (Fig. 1) a dental dam (2) having an O-ring (A).  The dental dam is thin sheet of rubber [line 9-10, 21-24] which is semi-rigid when there is a frame around its boarder.
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Wadsworth et al. to incorporate the teaching of Craigie to provide a dental dam (2) having an O-ring (A) for the purpose of providing an opening corresponding to the location and shape of the tooth or teeth which it is desired to expose and isolate from the remainder of the oral cavity (col. 7 line 5-9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. in view of Anderson (U.S. Patent No. 20050191598 A1). 
Regarding claim 4, Wadsworth et al. discloses the invention substantially as claimed in claim 1.  Wadsworth et al. is silent regarding further comprising a loop that engages a plurality of slots to fix the position of the first handle and the second handle in relation to one another.  
Anderson teaches (Fig. 1) a dental tool further comprising a loop (62) that engages a plurality of slots (para. [0068]) to fix the position of the first handle and the second handle in relation to one another. 
It would have been prima facie obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention to have modified Wadsworth et al. to incorporate the teachings of Anderson to provide a loop (62) that engages a plurality of slots (para. [0068]) to fix the position of the first and the second handle in relation to one another for the purpose of fixing the orientation of arms until the strap is related from engagement with the respective grooves, the relative positions of the prongs may be releasably fixed to reduce the strain on the hand of the operator (para. [0068]).
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 would be allowable for disclosing a dental tool for placing a dental dam in a patient’s mouth, the dental tool comprising: a first handle comprising a finger aperture, a shaft member, and a tip portion comprising an upper and a lower arm; a second handle comprising a finger aperture, a shaft member, and a tip portion comprising an upper arm and a lower arm; the shaft member of the first handle and the shaft member of the second handle pivotally coupled together via: a) a shaft member pin on a distal end, and b) a first pivoting bar pivotally coupled 
Wadsworth et al. teaches (Fig. 1, 2, and 3) a tool comprising: a first handle (32) comprising an upper arm (22) and a lower arm (12); a second handle (24) comprising an upper arm (22) and a lower arm (12); four prongs (18, 19), each prong coupled to an end of a respective arm; wherein when the first handle (32) and second handle (24) are in first position, the prongs (18, 19) are abutting one another; and wherein when the first handle (32) and the second handle (24) are in the second position the prongs (18,19) form a quadrant and a tool further comprising at least one pivot bar (30).  While it does not directly actuate at least one of the lower arm manipulation bar, it is a pivoting bar which actuates the lower arms.  While it does so through the arm, without the bar (30) connecting the handles, the lower arms would not be actuated.  However, Wadsworth et al. fails to teach finger apertures on the first and second handle as well as a first and second lower arm manipulation bar.  
Salvatore (U.S. Patent No. 2840082 A) teaches (Fig. 1) a tool comprising: a first handle comprising a finger aperture (7), a shaft member (1), and a tip portion (4); a second handle comprising a finger aperture (8), a shaft member (2), and a tip portion (5); the shaft member of the first handle (1) and shaft member of the second handle (2) pivotally coupled together via: a) a shaft member pin (14) on a distal end, and b) a first pivoting bar (12) pivotally coupled to a second pivoting bar (13) via a pivot pin; a first lower manipulation bar (11) coupling the pivot pin to the lower arm of the tip portion of the first handle; and wherein when the first handle and second handle are in a second position, the prongs are abutting one another. However 
Based on the configuration of Salvatore it would be improper hindsight to modify Wadsworth et al. so that the elements of Salvatore could be combined with the device presented in Wadsworth et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME K WILKINSON whose telephone number is (571)272-8543. The examiner can normally be reached Monday-Friday, 8 A.M. - 4 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/J.K.W./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772